Exhibit 10.6

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

GOVERNANCE AGREEMENT

 

among

 

EXPEDIA, INC.,

 

LIBERTY MEDIA CORPORATION,

 

and

 

BARRY DILLER

 

DATED AS OF AUGUST 9, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           TRANSFEREES           ARTICLE II           BOARD OF
DIRECTORS AND RELATED MATTERS     

Section 2.01.

  

Board of Directors

   1

Section 2.02.

  

Management of the Business

   2

Section 2.03.

  

Contingent Matters

   2

Section 2.04.

  

Notice of Events

   4      ARTICLE III           PREEMPTIVE RIGHTS     

Section 3.01.

  

Liberty Preemptive Rights

   4      ARTICLE IV           REPRESENTATIONS AND WARRANTIES     

Section 4.01.

  

Representations and Warranties of the Company

   5

Section 4.02.

  

Representations and Warranties of the Stockholders

   5      ARTICLE V           DEFINITIONS     

Section 5.01.

  

“Affiliate”

   6

Section 5.02.

  

“BDTV Entities”

   6

Section 5.03.

  

“Beneficial Ownership”

   6

Section 5.04.

  

“Chairman”

   7

Section 5.05.

  

“Chairman Termination Date”

   7

Section 5.06.

  

“Commission”

   7

Section 5.07.

  

“Company”

   7

Section 5.08.

  

“Company Common Shares”

   7

Section 5.09.

  

“Company Class B Stock”

   7

Section 5.10.

  

“Company Common Stock”

   7

Section 5.11.

  

“Consenting Party”

   7

Section 5.12.

  

“Demand Registration”

   7

Section 5.13.

  

“Disabled”

   7

Section 5.14.

  

“EBITDA”

   7

Section 5.15.

  

“Equity Securities”

   7

Section 5.16.

  

“Exchange Act”

   7

Section 5.17.

  

“Excluded Issuance”

   8

Section 5.18.

  

“Fair Market Value”

   8

Section 5.19.

  

“IAC Governance Agreement”

   8

 

-i-



--------------------------------------------------------------------------------

Section 5.20.

  

“Issue Price”

   8

Section 5.21.

  

“Liberty Director”

   8

Section 5.22.

  

“Liberty Holdco”

   9

Section 5.23.

  

“Ownership Percentage”

   9

Section 5.24.

  

“Permitted Transferee”

   9

Section 5.25.

  

“Person”

   9

Section 5.26.

  

“Sale Transaction”

   9

Section 5.27.

  

“Securities Act”

   9

Section 5.28.

  

“Stockholders”

   9

Section 5.29.

  

“Stockholders Group”

   9

Section 5.30.

  

“Stockholders Agreement”

   9

Section 5.31.

  

“Subsidiary”

   9

Section 5.32.

  

“Third Party Transferee”

   10

Section 5.33.

  

“Total Debt”

   10

Section 5.34.

  

“Total Debt Ratio”

   10

Section 5.35.

  

“Total Equity Securities”

   10

Section 5.36.

  

“Transfer”

   10

Section 5.37.

  

“Voting Securities”

   10      ARTICLE VI           MISCELLANEOUS     

Section 6.01.

  

Notices

   11

Section 6.02.

  

Amendments; No Waivers

   12

Section 6.03.

  

Successors And Assigns

   12

Section 6.04.

  

Governing Law; Consent To Jurisdiction

   13

Section 6.05.

  

Counterparts

   13

Section 6.06.

  

Specific Performance

   13

Section 6.07.

  

Registration Rights

   13

Section 6.08.

  

Termination

   14

Section 6.09.

  

Severability

   14

Section 6.10.

  

Cooperation

   14

Section 6.11.

  

Adjustment Of Share Numbers

   15

Section 6.12.

  

Effective Time

   15

Section 6.13.

  

Entire Agreement

   15

Section 6.14.

  

Interpretation

   15

Section 6.15.

  

Headings

   15

 

-ii-



--------------------------------------------------------------------------------

EXECUTION COPY

 

Governance Agreement

 

Governance Agreement, dated as of August 9, 2005, among Expedia, Inc., a
Delaware corporation (“Expedia,” or the “Company”), Liberty Media Corporation,
for itself and on behalf of the members of its Stockholder Group (“Liberty”) and
Mr. Barry Diller (“Mr. Diller”) for himself and on behalf of the members of his
Stockholder Group.

 

WHEREAS, the Company, Liberty and Mr. Diller desire to establish in this
Agreement certain provisions concerning Liberty’s and Mr. Diller’s relationships
with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company, Liberty and Mr. Diller hereby agree as follows:

 

ARTICLE I

 

TRANSFEREES

 

No Third Party Transferee shall have any rights or obligations under this
Agreement, except as specifically provided for in this Agreement and except that
if such Third Party Transferee shall acquire Beneficial Ownership of more than
5% of the outstanding Total Equity Securities upon consummation of any Transfer
or series of related Transfers from a Stockholder, to the extent such
Stockholder has the right to Transfer a Demand Registration and assigns such
right in connection with a Transfer, such Third Party Transferee shall have the
right to initiate one or more Demand Registrations pursuant to Section 6.07 or
any registration rights agreement that replaces or supersedes Section 6.07 (and
shall be entitled to such other rights that a Stockholder would have applicable
to such Demand Registration), subject to the obligations of such Stockholder
applicable to such demand (and the number of Demand Registrations to which such
Stockholder is entitled under Section 6.07 hereof shall be correspondingly
decreased).

 

ARTICLE II

 

BOARD OF DIRECTORS AND RELATED MATTERS

 

Section 2.01. Board of Directors.

 

(a) Liberty shall have the right to nominate up to two Liberty Directors so long
as Liberty Beneficially Owns at least 33,651,963 Equity Securities (so long as
the Ownership Percentage of Liberty is at least equal to 15% of the Total Equity
Securities. Liberty shall have the right to nominate one Liberty Director so
long as Liberty Beneficially Owns at least 22,434,642 Equity Securities (so long
as Liberty’s Ownership Percentage is at least equal to 5% of the Total Equity
Securities). As of the date hereof, the Liberty Directors are John C. Malone and
Robert R. Bennett.

 

(b) The Company shall cause each Liberty Director to be included in the slate of
nominees recommended by the Board of Directors to the Company’s stockholders for
election as directors at each annual meeting of the stockholders of the Company
and shall use all



--------------------------------------------------------------------------------

reasonable efforts to cause the election of each Liberty Director, including
soliciting proxies in favor of the election of such persons.

 

(c) Within a reasonable time prior to the filing with the Commission of its
proxy statement or information statement with respect to each meeting of
stockholders at which directors are to be elected, the Company shall, to the
extent Liberty is entitled to representation on the Company’s Board of Directors
in accordance with this Agreement, provide Liberty with the opportunity to
review and comment on the information contained in such proxy or information
statement applicable to the director nominees designated by Liberty.

 

(d) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any Liberty
Director, Liberty shall have the right to designate a replacement Liberty
Director to fill such vacancy, and the Company agrees to use its best efforts to
cause such vacancy to be filled with the replacement Liberty Director so
designated. Upon the written request of Liberty, each Stockholder shall vote
(and cause each of the members of its Stockholder Group to vote, if applicable),
or act by written consent with respect to, all Equity Securities Beneficially
Owned by it and otherwise take or cause to be taken all actions necessary to
remove the director designated by Liberty and to elect any replacement director
designated by Liberty as provided in the first sentence of this Section 2.01(d).

 

Section 2.02. Management of the Business. Except as indicated in Section 2.03
below or as required by Delaware law or the Certificate of Incorporation of the
Company and the By-Laws and the agreements contemplated thereby, Mr. Diller, so
long as he is Chairman and has not become Disabled, will continue to have full
authority to operate the day-to-day business affairs of the Company to the same
extent as prior to the date hereof. The Company shall use its reasonable best
efforts to cause one Liberty Director designated by Liberty for such purpose to
be appointed as a member of a committee of the Board of Directors and, to the
extent such person qualifies under applicable law (including stock exchange or
NASDAQ requirements, as applicable, and tax laws) and Section 16(b) under the
Exchange Act or other similar requirements, all committees and subcommittees of
the Board of Directors that make determinations relating to the compensation of
executives of the Company.

 

Section 2.03. Contingent Matters. So long as Liberty or Mr. Diller Beneficially
Owns, in the case of Liberty, at least 29,912,856 Equity Securities (including
all Equity Securities held by the BDTV Entities) (so long as such Ownership
Percentage equals at least 5% of the Total Equity Securities), or, in the case
of Mr. Diller, at least five million Company Common Shares with respect to which
he has a pecuniary interest and the Chairman Termination Date (as defined in the
Stockholders Agreement and not as defined in this Agreement) has not occurred
and Mr. Diller has not become Disabled, neither the Company nor any Subsidiary
shall take any of the following actions (any such action, a “Contingent Matter”)
without the prior approval of Mr. Diller and/or Liberty, whichever (or both)
satisfy the foregoing Beneficial Ownership requirements:

 

(a) any transaction not in the ordinary course of business, launching new or
additional channels or engaging in any new field of business, in any case, that
will result in, or will have a reasonable likelihood of resulting in, Liberty or
Mr. Diller or any Affiliate thereof

 

-2-



--------------------------------------------------------------------------------

being required under law to divest itself of all or any part of its Beneficial
Ownership of Company Common Shares, or interests therein, or any other material
assets of such Person, or that will render such Person’s continued ownership of
such securities, shares, interests or assets illegal or subject to the
imposition of a fine or penalty or that will impose material additional
restrictions or limitations on such Person’s full rights of ownership
(including, without limitation, voting) thereof or therein. This Contingent
Matter will be applied based only on the Beneficial Ownership of Company Common
Shares, interests therein or other material assets of Liberty or Mr. Diller or
any Affiliate thereof as of the date hereof; or

 

(b) if the Total Debt Ratio continuously equals or exceeds 4:1 over a
twelve-month period, then, for so long as the Total Debt Ratio continues to
equal or exceed 4:1:

 

(i) any acquisition or disposition (including pledges), directly or indirectly,
by the Company or any of its Subsidiaries of any assets (including debt and/or
equity securities) or business (by merger, consolidation or otherwise), the
grant or issuance of any debt or equity securities of the Company or any of its
Subsidiaries (other than, in the case of any of the foregoing, as contemplated
by Section 3.01 of this Agreement), the redemption, repurchase or reacquisition
of any debt or equity securities of the Company or any of its Subsidiaries, by
the Company or any such Subsidiary, or the incurrence of any indebtedness, or
any combination of the foregoing, in any such case, in one transaction or a
series of transactions in a six-month period, with a value of 10% or more of the
market value of the Total Equity Securities at the time of such transaction,
provided that the prepayment, redemption, repurchase or conversion of
prepayable, callable, redeemable or convertible securities in accordance with
the terms thereof shall not be a transaction subject to this paragraph;

 

(ii) voluntarily commencing any liquidation, dissolution or winding up of the
Company or any material Subsidiary;

 

(iii) any material amendments to the Certificate of Incorporation or Bylaws of
the Company (including the issuance of preferred stock pursuant to the “blank
check” authorization in the Certificate of Incorporation, having super voting
rights (more than 1 vote per share) or entitled to vote as a class on any matter
(except to the extent such class vote is required by Delaware law or to the
extent the holder of such preferred stock may have the right to elect directors
upon the occurrence of a default in payment of dividends or redemption price));

 

(iv) engagement by the Company in any line of business other than online and
offline travel services and products and related businesses, or other businesses
engaged in by the Company as of the date of determination of the Total Debt
Ratio;

 

(v) adopting any stockholder rights plan (or any other plan or arrangement that
could reasonably be expected to disadvantage any stockholder on the basis of the
size or voting power of its shareholding) that would adversely affect Liberty or
Mr. Diller; and

 

-3-



--------------------------------------------------------------------------------

(vi) entering into any agreement with any holder of Equity Securities in such
stockholder’s capacity as such, which grants such stockholder approval rights
similar in type and magnitude to those set forth in this Section 2.03.

 

Section 2.04. Notice of Events. In the event that (a) the Company intends to
engage in a transaction of a type that is described in Section 2.03, and (b) the
Company does not intend to seek consent from Liberty and/or Mr. Diller,
whichever (or both) are required to consent to a Contingent Matter (a
“Consenting Party”) due to the Company’s good faith belief that the specific
provisions of Section 2.03 do not require such consent but that reasonable
people acting in good faith could differ as to whether consent is required
pursuant to such Section, the Company shall notify the Consenting Parties as to
the material terms of the transaction (including the Company’s estimate of the
timing thereof) by written notice (including a statement of the Total Debt
Ratio) delivered as far in advance of engaging in such transaction as is
reasonably practicable unless such transaction was previously publicly
disclosed.

 

ARTICLE III

 

PREEMPTIVE RIGHTS

 

Section 3.01. Liberty Preemptive Rights. (a) In the event that after the date
hereof, the Company issues or proposes to issue (other than to the Company and
its Affiliates or Liberty and its Affiliates, and other than pursuant to an
Excluded Issuance) any Company Common Shares (including Company Common Shares
issued upon exercise, conversion or exchange of options, warrants and
convertible securities (other than shares of Company Common Stock issued upon
conversion of shares of Company Class B Stock) and such issuance, together with
any prior issuances aggregating less than 1% with respect to which Liberty’s
preemptive right has not become exercisable, shall be in excess of 1% of the
total number of Company Common Shares outstanding after giving effect to such
issuance (an “Additional Issuance”), the Company shall give written notice to
Liberty not later than five business days after the issuance, specifying the
number of Company Common Shares issued or to be issued and the Issue Price (if
known) per share. To the extent that, as of the date hereof, Common Shares (as
such term is defined in the Amended and Restated Stockholders Agreement, of even
date herewith, between Liberty and Diller with respect to IAC/InterActiveCorp)
have been issued aggregating less than 1% with respect to which Liberty’s
preemptive right has not become exercisable under the IAC Governance Agreement,
such prior issuances shall be included in calculating the threshold applicable
to issuances of Company Common Shares hereunder on the same basis as the
exercisability of preemptive rights under the IAC Governance Agreement. Liberty
shall have the right (but not the obligation) to purchase or cause one or more
of the Liberty Holdcos to purchase for cash a number (but not less than such
number) of Company Common Shares (allocated between Company Common Stock and
Company Class B Stock in the same proportion as the issuance or issuances giving
rise to the preemptive right hereunder (including any such prior issuances by
IAC/InterActiveCorp), except to the extent that Liberty opts to receive Company
Common Stock in lieu of Company Class B Common Stock), so that Liberty and the
Liberty Holdcos shall collectively maintain the identical percentage equity
Beneficial Ownership interest in the Company that Liberty and the Liberty
Holdcos collectively owned immediately prior to the notice from the Company to
Liberty described in the first sentence of

 

-4-



--------------------------------------------------------------------------------

this paragraph (but not in excess of 20.01% of the outstanding Total Equity
Securities) after giving effect to such Additional Issuance and to shares of
Company Common Stock that are to be issued to Liberty and the Liberty Holdcos
pursuant to this Section 3.01 by sending an irrevocable written notice to the
Company not later than fifteen business days after receipt of such notice (or,
if later, two business days following the determination of the Issue Price) from
the Company that it elects to purchase or to cause one or more of the Liberty
Holdcos to purchase all of such Company Common Shares (the “Additional Shares”).
The closing of the purchase of Additional Shares shall be the later of ten
business days after the delivery of the notice of election by Liberty and five
business days after receipt of any necessary regulatory approvals.

 

(b) The purchase or redemption of any Company Common Shares by the Company or
any of its Affiliates shall not result in an increase in the percentage of
Company equity that Liberty may be entitled to acquire pursuant to the
preemptive right in paragraph 3.01(a) above.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01. Representations and Warranties of the Company. The Company
represents and warrants to Mr. Diller and Liberty that (a) the Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder, (b) the execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or any of
the transactions contemplated hereby, (c) this Agreement has been duly executed
and delivered by the Company and constitutes a valid and binding obligation of
the Company, and, assuming this Agreement constitutes a valid and binding
obligation of each Stockholder, is enforceable against the Company in accordance
with its terms, (d) neither the execution, delivery or performance of this
Agreement by the Company constitutes a breach or violation of or conflicts with
the Company’s Certificate of Incorporation or By-laws or any material agreement
to which the Company is a party and (e) none of such material agreements would
impair in any material respect the ability of the Company to perform its
obligations hereunder.

 

Section 4.02. Representations and Warranties of the Stockholders. Each
Stockholder, severally as to itself (and, in the case of Mr. Diller, as
applicable), represents and warrants to the Company and the other Stockholder
that (a) it is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and he or it, as the
case may be, has the power and authority (corporate or otherwise) to enter into
this Agreement and to carry out his or its obligations hereunder, (b) the
execution and delivery of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Stockholder and
no other proceedings on the part of such Stockholder are necessary to authorize
this Agreement or any of the transactions contemplated hereby, (c) this
Agreement has been duly executed and

 

-5-



--------------------------------------------------------------------------------

delivered by such Stockholder and constitutes a valid and binding obligation of
such Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of the Company, is enforceable against such Stockholder in accordance
with its terms, (d) neither the execution, delivery or performance of this
Agreement by such Stockholder constitutes a breach or violation of or conflicts
with its certificate of incorporation or by-laws (or similar governing
documents) or any material agreement to which such Stockholder is a party and
(e) none of such material agreements would impair in any material respect the
ability of such Stockholder to perform its obligations hereunder.

 

ARTICLE V

 

DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

Section 5.01. “Affiliate” shall have the meaning set forth in Rule 12b-2 under
the Exchange Act (as in effect on the date of this Agreement). For purposes of
this definition, (i) natural persons shall not be deemed to be Affiliates of
each other, (ii) none of Mr. Diller, Liberty or any of their respective
Affiliates shall be deemed to be an Affiliate of the Company or its Affiliates,
(iii) none of the Company, Liberty or any of their respective Affiliates shall
be deemed to be an Affiliate of Mr. Diller or his Affiliates, (iv) none of the
Company, Mr. Diller or any of their respective Affiliates shall be deemed to be
an Affiliate of Liberty or its Affiliates, and (v) the Company shall not be
deemed to be an Affiliate of IAC/InterActiveCorp based upon the common control
of the Company and IAC/InterActiveCorp by the Stockholders.

 

Section 5.02. “BDTV Entities” shall have the meaning specified in the
Stockholders Agreement.

 

Section 5.03. “Beneficial Ownership” or “Beneficially Own” shall have the
meaning given such term in Rule 13d-3 under the Exchange Act and a Person’s
Beneficial Ownership of Company Common Shares shall be calculated in accordance
with the provisions of such Rule; provided, however, that for purposes of
Beneficial Ownership, (a) a Person shall be deemed to be the Beneficial Owner of
any Equity Securities which may be acquired by such Person (disregarding any
legal impediments to such Beneficial Ownership), whether within 60 days or
thereafter, upon the conversion, exchange or exercise of any warrants, options
(which options held by Mr. Diller shall be deemed to be exercisable), rights or
other securities issued by the Company or any Subsidiary thereof, (b) no Person
shall be deemed to Beneficially Own any Equity Securities solely as a result of
such Person’s execution of this Agreement (including by virtue of holding a
proxy with respect to any Equity Securities), or the Stockholders Agreement, or
with respect to which such Person does not have a pecuniary interest, and
(c) Liberty shall be deemed to be the Beneficial Owner of all of the Company
Common Shares held by each BDTV Entity.

 

Section 5.04. “Chairman” shall mean the Chairman of the Board of Directors of
the Company or any successor entity.

 

-6-



--------------------------------------------------------------------------------

Section 5.05. “Chairman Termination Date” shall mean the date that Mr. Diller no
longer serves as Chairman.

 

Section 5.06. “Commission” shall mean the Securities and Exchange Commission.

 

Section 5.07. “Company” shall have the meaning set forth in the Recitals to this
Agreement.

 

Section 5.08. “Company Common Shares” shall mean shares of Company Common Stock
and Company Class B Stock.

 

Section 5.09. “Company Class B Stock” shall mean class B common stock, $0.001
par value per share, of the Company.

 

Section 5.10. “Company Common Stock” shall mean common stock, $0.001 par value
per share, of the Company.

 

Section 5.11. “Consenting Party” shall have the meaning set forth in
Section 2.03 of this Agreement.

 

Section 5.12. “Demand Registration” shall have the meaning set forth in
Section 6.07(b) of this Agreement.

 

Section 5.13. “Disabled” shall mean the disability of Mr. Diller after the
expiration of more than 180 consecutive days after its commencement which is
determined to be total and permanent by a physician selected by Liberty and
reasonably acceptable to Mr. Diller, his spouse or a personal representative
designated by Mr. Diller; provided that Mr. Diller shall be deemed to be
disabled only following the expiration of 90 days following receipt of a written
notice from the Company and such physician specifying that a disability has
occurred if within such 90-day period he fails to return to managing the
business affairs of the Company. Total disability shall mean mental or physical
incapacity that prevents Mr. Diller from managing the business affairs of the
Company.

 

Section 5.14. “EBITDA” shall mean, for any period, for the Company and its
Subsidiaries, on a combined consolidated basis: net income plus (to the extent
reflected in the determination of net income) (i) provision for income taxes,
(ii) minority interest, (iii) interest income and expense, (iv) depreciation and
amortization, (v) amortization of cable distribution fees, and (vi) amortization
of non-cash distribution and marketing expense and non-cash compensation
expense.

 

Section 5.15. “Equity Securities” shall mean the equity securities of the
Company calculated on a Company Common Stock equivalent basis, including the
Company Common Shares and those shares issuable upon exercise, conversion or
redemption of other securities of the Company not otherwise included in this
definition.

 

Section 5.16. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

-7-



--------------------------------------------------------------------------------

Section 5.17. “Excluded Issuance” shall mean any issuance of Company Common
Shares (i) in a Sale Transaction, or (ii) which is “restricted stock” or the
ownership of which is otherwise subject to forfeiture (“Restricted Stock”),
provided that for purposes of this definition and Section 3.01 of this Agreement
any stock covered by the provisions of clause (ii) shall be deemed to have been
issued for purposes of Section 3.01 of this Agreement on the date (the “Lapse
Date”) the restrictions on such stock lapse or on which the stock is no longer
subject to forfeiture.

 

Section 5.18. “Fair Market Value” for a security publicly traded in the
over-the-counter market (on either NASDAQ-NMS or NASDAQ) or on a recognized
exchange shall be the average closing price of such security for the three
trading days ending on the applicable day (or, if such day is not a trading day,
the trading day immediately preceding the applicable day), and for all other
securities or property “Fair Market Value” shall be determined, by a nationally
recognized investment banking firm which has not been engaged by the Company or
Liberty or their respective Affiliates (including with respect to the Company,
for so long as Mr. Diller is Chief Executive Officer of IAC/InterActiveCorp,
IAC/InterActiveCorp) for the prior three years, selected by (i) the Company and
(ii) Liberty; provided that, if the Company and Liberty cannot agree on such an
investment banking firm within 10 business days, such investment banking firm
shall be selected by a panel designated in accordance with the rules of the
American Arbitration Association. The fees, costs and expenses of the American
Arbitration Association and the investment banking firm so selected shall be
borne equally by the Company and Liberty.

 

Section 5.19. “IAC Governance Agreement” shall mean the Amended and Restated
Governance Agreement, of even date herewith, among IAC/InterActiveCorp, Liberty
and Mr. Diller.

 

Section 5.20. “Issue Price” shall mean the price per share equal to (i) in
connection with an underwritten offering of Company Common Shares, the initial
price at which the stock is offered to the public or other investors, (ii) in
connection with other sales of Company Common Shares for cash, the cash price
paid for such stock, (iii) in connection with the deemed issuances of Restricted
Stock, the Fair Market Value of the stock on the Lapse Date (as defined in the
definition of “Excluded Issuance” above), (iv) in connection with the issuance
of Company Common Shares as consideration in an acquisition by the Company, the
average of the Fair Market Value of the stock for the five trading days ending
on the third trading day immediately preceding (a) the date upon which
definitive agreements with respect to such acquisition were entered into if the
number of Company Common Shares issuable in such transaction is fixed on that
date, or (b) such later date on which the consideration, or remaining portion
thereof, issuable in such transaction becomes fixed, (v) in connection with a
compensatory issuance of shares of Company Common Shares, the Fair Market Value
of the Company Common Stock, and (vi) in all other cases, including, without
limitation, in connection with the issuance of Company Common Shares pursuant to
an option, warrant or convertible security (other than in connection with
issuances described in clause (v) above), the Fair Market Value of the Company
Common Shares on the date of issuance.

 

Section 5.21. “Liberty Director” shall mean (a) any executive officer or
director of Liberty designated by Liberty to serve on the Company’s Board of
Directors, provided that the Company’s Board of Directors is not unable, in the
exercise of its fiduciary responsibilities, to

 

-8-



--------------------------------------------------------------------------------

recommend that the Company’s stockholders elect such individual to serve on the
Company’s Board of Directors, or (b) any other Person designated by Liberty who
is reasonably acceptable to the Company.

 

Section 5.22. “Liberty Holdco” shall mean any holding company wholly owned by
Liberty and reasonably acceptable to the Company, formed solely for the purpose
of acquiring and holding an equity interest in the Company.

 

Section 5.23. “Ownership Percentage” means, with respect to any Stockholder, at
any time, the ratio, expressed as a percentage, of (i) the Equity Securities
Beneficially Owned by such Stockholder (disregarding any legal impediments to
such Beneficial Ownership) and its Affiliates to (ii) the sum of (x) the Total
Equity Securities and (y) with respect to such Stockholder, any Company Common
Shares included in clause (i) that are issuable upon conversion, exchange or
exercise of Equity Securities that are not included in clause (x).

 

Section 5.24. “Permitted Transferee” shall mean Liberty or Mr. Diller and the
members of their respective Stockholder Groups.

 

Section 5.25. “Person” shall mean any individual, partnership, joint venture,
corporation, limited liability company, trust, unincorporated organization,
government or department or agency of a government.

 

Section 5.26. “Sale Transaction” shall mean the consummation of a merger,
consolidation or amalgamation between the Company and another entity (other than
an Affiliate of the Company) in which the Company is acquired by such other
entity or a Person who controls such entity, or a sale of all or substantially
all of the assets of the Company to another entity, other than a Subsidiary of
the Company.

 

Section 5.27. “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

Section 5.28. “Stockholders” shall mean Liberty and Mr. Diller.

 

Section 5.29. “Stockholder Group” shall mean (a) in respect of Liberty, the
Liberty Stockholder Group (as defined in the Stockholders Agreement) and (b) in
respect of Mr. Diller, the Diller Stockholder Group (as defined in the
Stockholders Agreement).

 

Section 5.30. “Stockholders Agreement” shall mean the stockholders agreement
dated as of the date hereof between Liberty and Mr. Diller.

 

Section 5.31. “Subsidiary” shall mean, as to any Person, any corporation or
other Person at least a majority of the shares of stock or other ownership
interests of which having general voting power under ordinary circumstances to
elect a majority of the Board of Directors or similar governing body of such
corporation or other entity (irrespective of whether or not at the time stock of
any other class or classes shall have or might have voting power by reason of
the happening of any contingency) is, at the time as of which the determination
is being made, owned by such Person, or one or more of its Subsidiaries or by
such Person and one or more of its Subsidiaries.

 

-9-



--------------------------------------------------------------------------------

Section 5.32. “Third Party Transferee” shall have the meaning ascribed to such
term in the Stockholders Agreement.

 

Section 5.33. “Total Debt” shall mean all obligations of the Company and its
Subsidiaries for money borrowed, at such time (including all long-term senior
and subordinated indebtedness, all short-term indebtedness, the stated amount of
all letters of credit issued for the account of the Company or any of its
Subsidiaries and (without duplication) all unreimbursed draws thereunder (but
excluding trade letters of credit)), net of cash (other than working capital) or
cash equivalent securities, as shown on the consolidated quarterly or annual
financial statements, including the notes thereto, of the Company and its
Subsidiaries included in the Company’s filings under the Exchange Act for such
period, determined in accordance with GAAP, provided, however, that Total Debt
shall not include hedging, pledging, securitization or similar transactions
involving securities owned by the Company or its Subsidiaries to monetize the
underlying securities, to the extent such securities are the sole means of
satisfying such obligations and otherwise the fair value thereof.

 

Section 5.34. “Total Debt Ratio” shall mean, at any time, the ratio of (i) Total
Debt of the Company and its Subsidiaries on a combined consolidated basis as of
such time to (ii) EBITDA for the four fiscal quarter period ending as of the
last day of the most recently ended fiscal quarter as of such time.

 

Section 5.35. “Total Equity Securities” at any time shall mean, subject to the
next sentence, the total number of the Company’s outstanding equity securities
calculated on a Company Common Stock equivalent basis. Any Equity Securities
Beneficially Owned by a Person that are not outstanding Voting Securities but
that, upon exercise, conversion or exchange, would become Voting Securities,
shall be deemed to be outstanding for the purpose of computing Total Equity
Securities and the percentage of Equity Securities owned by such Person but
shall not be deemed to be outstanding for the purpose of computing Total Equity
Securities and the percentage of the Equity Securities owned by any other
Person.

 

Section 5.36. “Transfer” shall mean, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any Company Common
Shares Beneficially Owned by such Stockholder or any interest in any Company
Common Shares Beneficially Owned by such Stockholder, provided, however, that, a
merger or consolidation in which a Stockholder is a constituent corporation
shall not be deemed to be the Transfer of any Company Common Shares Beneficially
Owned by such Stockholder (provided, that a significant purpose of any such
transaction is not to avoid the provisions of this Agreement). For purposes of
this Agreement, the conversion of Company Class B Stock into Company Common
Stock shall not be deemed to be a Transfer.

 

Section 5.37. “Voting Securities” shall mean at any particular time the shares
of any class of capital stock of the Company which are then entitled to vote
generally in the election of directors.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including telecopy) and shall be given, if
to Liberty Media Corporation, to:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention: General Counsel

Facsimile: (720) 875-5382

 

with a copy to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

44th Floor New York,

New York 10112

Attention: Frederick H. McGrath

Facsimile: (212) 408-2501

 

if to Mr. Diller, to:

 

Barry Diller

Chairman

Expedia, Inc.

c/o IAC/InterActiveCorp

Carnegie Hall Tower

152 West 57th Street

New York, New York 10019

Facsimile: (212) 632-9642

 

with a copy to:

 

Expedia, Inc.

3150 139th Avenue SE

Bellevue, WA 98005

Attention: General Counsel

Facsimile: (425) 679-7251

 

-11-



--------------------------------------------------------------------------------

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Pamela S. Seymon

                 Andrew J. Nussbaum

Facsimile: (212) 403-2000

 

if to the Company, to:

 

Expedia, Inc.

3150 139th Avenue SE

Bellevue, WA 98005

Attention: General Counsel

Facsimile: (425) 679-7251

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Pamela S. Seymon

                 Andrew J. Nussbaum

Facsimile: (212) 403-2000

 

or such address or facsimile number as such party may hereafter specify for the
purpose by notice to the other parties hereto. Each such notice, request or
other communication shall be effective when delivered personally, telegraphed,
or telecopied, or, if mailed, five business days after the date of the mailing.

 

Section 6.02. Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the party whose rights or obligations
hereunder are affected by such amendment, or in the case of a waiver, by the
party or parties against whom the waiver is to be effective. Any amendment or
waiver by the Company shall be authorized by a majority of the Board of
Directors (excluding for this purpose any director who is a Liberty Director as
provided for in this Agreement).

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 6.03. Successors And Assigns. Except as provided in Article I, neither
this Agreement nor any of the rights or obligations under this Agreement shall
be assigned, in whole or in part (except by operation of law pursuant to a
merger of Liberty with another Person a

 

-12-



--------------------------------------------------------------------------------

significant purpose of which is not to avoid the provisions of this Agreement),
by any party without the prior written consent of the other parties hereto.
Subject to the foregoing, the provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

Section 6.04. Governing Law; Consent To Jurisdiction. This Agreement shall be
construed in accordance with and governed by the internal laws of the State of
Delaware, without giving effect to the principles of conflicts of laws. Each of
the parties hereto hereby irrevocably and unconditionally consents to submit to
the non-exclusive jurisdiction of the courts of the State of Delaware, for any
action, proceeding or investigation in any court or before any governmental
authority (“Litigation”) arising out of or relating to this Agreement and the
transactions contemplated hereby and further agrees that service of any process,
summons, notice or document by U.S. mail to its respective address set forth in
this Agreement shall be effective service of process for any Litigation brought
against it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Litigation brought in any such court has been brought in an
inconvenient forum. Each of the parties irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Litigation arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

Section 6.05. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

Section 6.06. Specific Performance. The Company, Mr. Diller and Liberty each
acknowledges and agrees that the parties’ respective remedies at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and, in recognition of that fact, agrees that, in the event of a
breach or threatened breach by the Company or Liberty of the provisions of this
Agreement, in addition to any remedies at law, Mr. Diller, Liberty and the
Company, respectively, without posting any bond shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

 

Section 6.07. Registration Rights. (a) Liberty and Mr. Diller shall be entitled
to customary registration rights relating to Company Common Stock owned by them
as of the date hereof or acquired from the Company (including upon conversion of
Company Class B Stock) in the future (including the ability to transfer
registration rights as set forth in this Agreement in connection with the sale
or other disposition of Company Common Stock).

 

(b) If requested by a Stockholder, the Company shall be required promptly to
cause the Company Common Stock owned by such Stockholder or its Affiliates to be
registered under the Securities Act in order to permit such Stockholder or such
Affiliate to sell such shares in one or more (but not more than (i) in the case
of Liberty, four and (ii) in the case of Mr. Diller, three) registered public
offerings (each, a “Demand Registration”). Each Stockholder shall also

 

-13-



--------------------------------------------------------------------------------

be entitled to customary piggyback registration rights. If the amount of shares
sought to be registered by a Stockholder and its Affiliates pursuant to any
Demand Registration is reduced by more than 25% pursuant to any underwriters’
cutback, then such Stockholder may elect to request the Company to withdraw such
registration, in which case, such registration shall not count as one of such
Stockholder’s Demand Registrations. If a Stockholder requests that any Demand
Registration be an underwritten offering, then such Stockholder shall select the
underwriter(s) to administer the offering, provided that such underwriter(s)
shall be reasonably satisfactory to the Company. If a Demand Registration is an
underwritten offering and the managing underwriter advises the Stockholder
initiating the Demand Registration in writing that in its opinion the total
number or dollar amount of securities proposed to be sold in such offering is
such as to materially and adversely affect the success of such offering, then
the Company will include in such registration, first, the securities of the
initiating Stockholder, and, thereafter, any securities to be sold for the
account of others who are participating in such registration (as determined on a
fair and equitable basis by the Company). In connection with any Demand
Registration or inclusion of a Stockholder’s or its Affiliate’s shares in a
piggyback registration, the Company, such Stockholder and/or its Affiliates
shall enter into an agreement containing terms (including representations,
covenants and indemnities by the Company and such Stockholder), and shall be
subject to limitations, conditions, and blackout periods, customary for a
secondary offering by a selling stockholder. The costs of the registration
(other than underwriting discounts, fees and commissions) shall be paid by the
Company. The Company shall not be required to register such shares if a
Stockholder would be permitted to sell the Company Common Stock in the
quantities proposed to be sold at such time in one transaction under Rule 144 of
the Securities Act or under another comparable exemption therefrom.

 

(c) If the Company and a Stockholder cannot agree as to what constitutes
customary terms within ten days of such Stockholder’s request for registration
(whether in a Demand Registration or a piggyback registration), then such
determination shall be made by a law firm of national reputation mutually
acceptable to the Company and such Stockholder.

 

Section 6.08. Termination. Except as otherwise provided in this Agreement, this
Agreement shall terminate (a) as to Liberty, at such time that Liberty
Beneficially Owns Equity Securities representing less than 5% of the Total
Equity Securities and (b) as to Mr. Diller, at such time that the Chairman
Termination Date has occurred or at such time as he becomes Disabled. In respect
of “Contingent Matters,” such provisions shall terminate as to Mr. Diller and
Liberty as set forth therein.

 

Section 6.09. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, provided that the parties hereto
shall negotiate in good faith to attempt to place the parties in the same
position as they would have been in had such provision not been held to be
invalid, void or unenforceable.

 

Section 6.10. Cooperation. Each of Liberty and Mr. Diller covenants and agrees
with the other to use its reasonable best efforts to cause the Company to
fulfill the Company’s obligations under this Agreement.

 

-14-



--------------------------------------------------------------------------------

Section 6.11. Adjustment Of Share Numbers and Prices. If, after the effective
time of this Agreement, there is a subdivision, split, stock dividend,
combination, reclassification or similar event with respect to any of the shares
of capital stock referred to in this Agreement, then, in any such event, the
numbers and types of shares of such capital stock referred to in this Agreement
and, if applicable, the prices of such shares, shall be adjusted to the number
and types of shares of such capital stock that a holder of such number of shares
of such capital stock would own or be entitled to receive as a result of such
event if such holder had held such number of shares immediately prior to the
record date for, or effectiveness of, such event, and the prices for such shares
shall be similarly adjusted.

 

Section 6.12. Effective Time. This Agreement shall become effective as of the
date hereof.

 

Section 6.13. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement and the Stockholders Agreement, and as provided in Section 5.1 of
the Stockholders Agreement, the 1997 IAC Stockholders Agreement (as defined in
the Stockholders Agreement) embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way (including, without limitation,
effective upon the date hereof, all stockholders agreements relating to the
Company (other than the Stockholders Agreement) between Liberty and Mr. Diller).

 

Section 6.14. Interpretation. References in this Agreement to Articles and
Sections shall be deemed to be references to Articles and Sections of this
Agreement unless the context shall otherwise require. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of such agreement or instrument.

 

Section 6.15. Headings. The titles of Articles and Sections of this Agreement
are for convenience only and shall not be interpreted to limit or otherwise
affect the provisions of this Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Governance Agreement to
be duly executed as of the day and year first above written.

 

EXPEDIA, INC.

By   /s/ KEENAN M. CONDER    

Name: Keenan M. Conder

   

Title: Senior Vice President

 

LIBERTY MEDIA CORPORATION

By   /s/ CHARLES Y. TANABE    

Name: Charles Y. Tanabe

   

Title: Senior Vice President

 

    /s/ BARRY DILLER    

BARRY DILLER

 

[SIGNATURE PAGE TO GOVERNANCE AGREEMENT]